DETAILED ACTION
In Applicant’s Response filed 5/12/22, Applicant has amended claims 1, 10, 16 and 26; and added new claims 27-33. Claims 2-5, 7-8, 15 and 17-25 have been cancelled. Currently, claims 1, 6, 9-14, 16 and 26-33 are pending (claim 11 was previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 26-28, 30, 32 and 33 are objected to because of the following informalities which require appropriate correction:
In claim 26 line 22: “the length” should be “a length”.
In claim 27 line 1: “adjustable” should be “adjustment”.
In claim 27, line 2 should be amended to recite: “…the first or second restraint portion to slidingly receive…”.
In claim 28 line 3: “adjustable” should be “adjustment”.
In claim 30 line 1: “the splint” should be capitalized to read “The splint”.
In claim 30, lines 2-3 should be amended to recite: “…secure  a respective spacer element and lock  translational movement…”.
In claim 32 line 2: “the” should be added between the terms “that” and “second”.
In claim 33 line 3: “from” should be added between the terms “portion” and “moving”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 12-14, 26-30, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargrave et al (US 2007/0100266) in view of Summit et al (US 2011/0301520).
With respect to claim 1, Hargrave discloses a splint configured to align a first bone fragment and a second bone fragment from a fractured bone in a body part (brace for stabilizing and treatment of a fractured limb such as a wrist – para [0005]; a wrist fracture inherently includes first/second bone fragments from the fractured bone - a first bone fragment above the break and a second bone fragment below the break; it is inherent that the fragments are aligned for treatment/healing) that has a first volar surface and a second dorsal surface opposed to the first volar surface (the arm, hand and wrist of a human inherently includes volar and dorsal surfaces opposed to one another – i.e. the palm side and the back side of the limb), wherein the splint (brace 100) includes:
a first restraint portion (medial portion 102) configured to apply pressure directly to the first volar surface and thereby apply pressure to the first bone fragment (medial portion 102 is fitted to the volar side 99 of the arm and wrist – para [0031]; medial portion 102 includes a compressible member 106 – fig 2; para [0037] and is adjustably tightened against the limb by straps 103, 105, 107 – para [0031;0046] thereby providing a configuration capable of applying pressure to the volar surface and an underlying bone fragment at a wrist fracture during use),
a second restraint portion (lateral portion 104) opposed to the first restraint portion (shown in fig 1b), the second restraint portion (104) being configured to apply pressure directly to the second dorsal surface and thereby apply pressure to the second bone fragment (lateral portion 104 is fitted to the dorsal side of the arm and wrist – para [0031]; lateral portion 104 includes a compressible member 108 – fig 3; para [0037] and is adjustably tightened against the limb by straps 103, 105, 107 – para [0031;0046] thereby providing a configuration capable of applying pressure to the volar surface and an underlying bone fragment at a wrist fracture), 
wherein the first and second restraint portions are substantially rigid (para [0033]); and
a connection assembly between the first restraint portion and the second restraint portion (straps 103, 105, 107 – para [0031;0046]),
wherein an orientation of the first restraint portion and an orientation of the second restraint portion can be adjusted with respect to each other (the brace is adjustable by use of the straps to tighten the brace as necessary to achieve the desired support – para [0046]) to thereby align the first bone fragment and the second bone fragment in a desired orientation that substantially corresponds to an orientation for the first bone fragment and the second bone fragment in a non-fractured bone (the brace is used for stabilizing and treatment of a fractured limb such as a wrist – para [0005] and it is inherent that the first/second bone fragments at a fracture are aligned for treatment/healing and that such alignment corresponds to an orientation for the fragments in a non-fractured bone in order for the fracture to heal properly), and
wherein the connection assembly (straps 103, 105, 107 – para [0031;0046]) is configured to hold the first restraint portion and the second restraint portion substantially immovably with respect to each other to thereby hold the first bone fragment and the second bone fragment in the desired orientation (the straps hold the brace on/against the limb – para [0031;0046] and the brace may immobilize the wrist and is adapted to impede rotation and stabilize the fracture – para [0049]).
Hargrave does not, however, disclose that the connection assembly comprises: a pair of spacer elements extending between the first and second restraint portions, wherein the spacer elements are substantially rigid so as to be incompressible in a length direction extending between the first and second restraint portions, and a length adjustment mechanism configured to adjust a length of the spacer elements extending between the first and second restraint portions.
Summit, however, teaches an adjustable brace 530 having first/second restraint portions (lower portion 534 and an upper portion 536) that are attached to each other with a pair of spacer elements (adjustable couplings 531) extending between the portions 534/536 (as shown in figs 5-6) on opposite sides, which allow the brace 530 to be “more accurately adjusted to the changing topography of the patient's injuries” (see para [0033]), wherein the spacer elements (couplings) are substantially rigid so as to be incompressible in a length direction extending between the first/second restraint portions (the couplings 531 are substantially the same as the couplings in the embodiments of figs 1-4 – para [0033]; the couplings are locked into position to render the brace a “rigid structure protecting the patient’s limb” – para [0028] thus, the couplings inherently must be rigid in order to impart rigidity to the brace when locked; the cross section of the brace is defined by the spacing which is set and/or adjusted via the couplings – see i.e. para [0005;0033] thus, the couplings are interpreted as being incompressible in a length direction in order to maintain the spacing between the upper and lower portions of the brace); wherein the connection assembly (assembly including couplings 531) is configured to hold the first restraint portion and the second restraint portion (534/536) substantially immovably with respect to each other to thereby hold the first bone fragment and the second bone fragment in the desired orientation (the couplings are locked into position to render the brace a “rigid structure protecting the patient’s limb” – para [0028]). Additionally, each of the spacer elements (couplings 531) includes a length adjustment mechanism (a plurality of slots 539 formed in offset fingers 532 – para [0033]; figs 5-6) configured to adjust a length of the spacer elements extending between portions 534/536 (the cross sections of the brace 530 can be adjusted by the overlap of the fingers 532; the cross section is reduced when there is more overlap of the fingers 532 and increased when there is less overlap – para [0033]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have replaced the connection assembly in Hargrave with a connection assembly that comprises: a pair of spacer elements extending between the first and second restraint portions, wherein the spacer elements are substantially rigid so as to be incompressible in a length direction extending between the first and second restraint portions, and a length adjustment mechanism configured to adjust a length of the spacer elements extending between the first and second restraint portions, as taught by Summit, in order for the brace to be more accurately adjusted to the changing topography of the patient's injuries.
With respect to claim 6, Hargrave in view of Summit discloses the splint as claimed (see rejection of claim 1) and Hargrave also discloses that the splint is a wrist splint (the brace is for stabilizing and treatment of a fractured limb such as a wrist – para [0005]).
With respect to claims 12-13, Hargrave in view of Summit discloses the splint as claimed (see rejection of claim 1) and Hargrave also discloses that that first/second restraint portions include a coating layer on a surface which is configured to contact a body part, wherein the coating layer is a foam material (liners 114 and 124 formed of foam – para [0044]).
With respect to claim 14, Hargrave in view of Summit discloses the invention as claimed (see rejection of claim 12) but Hargrave does not explicitly disclose that the coating layer is replaceable. However, Hargrave teaches that the liners 114/124 are adapted to absorb moisture from the limb (para [0044]) and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, for such liners to be replaceable in order to allow a user to remove and dispose of soiled liners and replace them with new, fresh liners to prevent moisture accumulation on or near the skin. 
With respect to claim 26, Hargrave discloses a splint configured to align a first bone fragment and a second bone fragment in a desired orientation within a body part (brace for stabilizing and treatment of a fractured limb such as a wrist – para [0005]; a wrist fracture inherently includes first/second bone fragments from the fractured bone - a first bone fragment above the break and a second bone fragment below the break; it is inherent that the fragments are aligned in a “desired orientation” within the limb for treatment/healing) having a first external surface and a second external surface distal to the first external surface wherein the first external surface is a volar surface and the second external surface is a dorsal surface, wherein the dorsal surface is opposed to the volar surface (the arm, hand and wrist of a human inherently includes volar and dorsal surfaces that are external surfaces on the limb that are opposed to one another such that a first surface is “distal” to the opposing second surface – i.e. the palm side and the back side of the limb), wherein the splint (brace 100) includes:
a first restraint portion (medial portion 102) configured to apply pressure directly to the first volar surface and thereby apply pressure to the first bone fragment (medial portion 102 is fitted to the volar side 99 of the arm and wrist – para [0031]; medial portion 102 includes a compressible member 106 – fig 2; para [0037] and is adjustably tightened against the limb by straps 103, 105, 107 – para [0031;0046] thereby providing a configuration capable of applying pressure to the volar surface and an underlying bone fragment at a wrist fracture during use),
a second restraint portion (lateral portion 104) being configured to apply pressure directly to the second dorsal surface and thereby apply pressure to the second bone fragment (lateral portion 104 is fitted to the dorsal side of the arm and wrist – para [0031]; lateral portion 104 includes a compressible member 108 – fig 3; para [0037] and is adjustably tightened against the limb by straps 103, 105, 107 – para [0031;0046] thereby providing a configuration capable of applying pressure to the volar surface and an underlying bone fragment at a wrist fracture), 
wherein the first and second restraint portions are substantially rigid (para [0033]); and
a connection assembly between the first restraint portion and the second restraint portion (straps 103, 105, 107 – para [0031;0046]) configured to hold the first and second restraint portions in a selected orientation relative to each other (the straps tighten the brace as necessary to achieve the desired support – para [0046]),
wherein the first restraint portion and the second restraint portion are configured to be adjusted (the brace is adjustable by use of the straps to tighten the brace as necessary to achieve the desired support – para [0046]) to align the first bone fragment and the second bone fragment in a desired orientation by changing the selected relative orientation of the first and second restraint portions (the brace is used for stabilizing and treatment of a fractured limb such as a wrist – para [0005] and it is inherent that the first/second bone fragments at a fracture are aligned for treatment/healing and that such alignment corresponds to adjustment of the orientation of portions 102 and 104 of the brace to hold the bone fragments in a desired position in order for the fracture to heal properly), and
wherein the connection assembly (straps 103, 105, 107 – para [0031;0046]) is configured to hold the first bone fragment and the second bone fragment in the desired orientation by holding the first restraint portion and the second restraint portion substantially immovably with respect to each other (the straps hold the brace on/against the limb – para [0031;0046] and the brace may immobilize the wrist and is adapted to impede rotation and stabilize the fracture – para [0049]).
Hargrave does not, however, disclose that the connection assembly comprises: a pair of spacer elements extending between the first and second restraint portions, wherein the spacer elements are substantially rigid so as to be incompressible in a length direction extending between the first and second restraint portions, and a length adjustment mechanism configured to adjust a length of the spacer elements extending between the first and second restraint portions.
Summit, however, teaches an adjustable brace 530 having first/second restraint portions (lower portion 534 and an upper portion 536) that are attached to each other with a pair of spacer elements (adjustable couplings 531) extending between the portions 534/536 (as shown in figs 5-6) on opposite sides, which allow the brace 530 to be “more accurately adjusted to the changing topography of the patient's injuries” (see para [0033]), wherein the spacer elements (couplings) are substantially rigid so as to be incompressible in a length direction extending between the first/second restraint portions (the couplings 531 are substantially the same as the couplings in the embodiments of figs 1-4 – para [0033]; the couplings are locked into position to render the brace a “rigid structure protecting the patient’s limb” – para [0028] thus, the couplings inherently must be rigid in order to impart rigidity to the brace when locked; the cross section of the brace is defined by the spacing which is set and/or adjusted via the couplings – see i.e. para [0005;0033] thus, the couplings are interpreted as being incompressible in a length direction in order to maintain the spacing between the upper and lower portions of the brace); wherein the connection assembly (assembly including couplings 531) is configured to hold the first restraint portion and the second restraint portion (534/536) substantially immovably with respect to each other to thereby hold the first bone fragment and the second bone fragment in the desired orientation (the couplings are locked into position to render the brace a “rigid structure protecting the patient’s limb” – para [0028]). Additionally, each of the spacer elements (couplings 531) includes a length adjustment mechanism (a plurality of slots 539 formed in offset fingers 532 – para [0033]; figs 5-6) configured to adjust a length of the spacer elements extending between portions 534/536 (the cross sections of the brace 530 can be adjusted by the overlap of the fingers 532; the cross section is reduced when there is more overlap of the fingers 532 and increased when there is less overlap – para [0033]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have replaced the connection assembly in Hargrave with a connection assembly that comprises: a pair of spacer elements extending between the first and second restraint portions, wherein the spacer elements are substantially rigid so as to be incompressible in a length direction extending between the first and second restraint portions, and a length adjustment mechanism configured to adjust a length of the spacer elements extending between the first and second restraint portions, as taught by Summit, in order for the brace to be more accurately adjusted to the changing topography of the patient's injuries.
With respect to claim 27, Hargrave in view of Summit discloses the splint as claimed (see rejection of claim 1) and Summit also teaches that the length adjustable mechanism comprises a channel provided to the first or second restraint portion to slidingly receive each spacer element (as shown in fig 3, the couplings are spaced apart from one another by channels in the respective upper/lower portion wherein the couplings on the upper portion slide into the channels formed between the couplings on the lower portion and the couplings on the lower  portion slide into the channels formed between the couplings on the upper portion to close the brace about a limb). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the length adjustable mechanism on the device of Hargrave in view of Summit to include a channel provided to the first or second restraint portion to slidingly receive each spacer element as taught by Summit in order to permit more accurate adjustment of the brace to the changing topography of the patient's injuries.
With respect to claim 28, Hargrave in view of Summit discloses the splint as claimed (see rejection of claim 27) and Summit also teaches that each spacer element (531) comprises teeth to engage a side of a respective channel (slots 539 formed in offset fingers 532 – para [0033]; figs 5-6; the slots extend through each coupling from side to side and thus engage the channel between adjacent couplings to permit insertion of an elongated structure 515 through the slots as shown in figs 3-4) wherein the channels, spacer elements and teeth provide the length adjustable mechanism (para [0027-0029;0033-0034]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the spacer elements on the device of Hargrave in view of Summit with teeth to engage a side of a respective channel wherein the channels, spacer elements and teeth provide the length adjustable mechanism as taught by Summit in order to permit more accurate adjustment of the brace to the changing topography of the patient's injuries.
With respect to claim 29, Hargrave in view of Summit discloses the splint as claimed (see rejection of claim 1) and Summit also teaches that the splint comprises a locking mechanism to lock the length of the spacer elements extending between the first and second restraint portions (the couplings are locked into position to render the brace a “rigid structure protecting the patient’s limb” – para [0028]; see also para [0006]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a locking mechanism that locks the length of the spacer elements extending between the first and second restraint portions, as taught by Summit, to the device of Hargrave in view of Summit, in order to provide a rigid structure protecting the patient’s limb (Summit para [0028]).
With respect to claim 30, Hargrave in view of Summit discloses the splint as claimed (see rejection of claim 29) and Summit also teaches in one embodiment (fig 22,23) that the locking mechanism comprises a latch movable to a locking position to secure the spacer element and lock the translational movement of the first restraint portion relative to the second restraint portion (para [0074]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the locking mechanism on the device of Hargrave in view of Summit to include a latch movable to a locking position to secure the spacer element and lock the translational movement of the first restraint portion relative to the second restraint portion as in the embodiment shown in figs 22-23 of Summit in order to allow the device to be held/maintained in a given configuration for use. 
With respect to claim 32, Hargrave in view of Summit discloses the splint as claimed (see rejection of claim 1) and Summit also teaches that the splint comprises a hinge between the spacer elements and the second restrain portion so that second restraint portion can rotate relative to the first restraint portion about a hinge axis substantially parallel to the first restraint portion (hinges disclosed in para [0006-0007]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a hinge between the spacer elements and the second restrain portion so that second restraint portion can rotate relative to the first restraint portion about a hinge axis substantially parallel to the first restraint portion, as taught by Summit, to the device of Hargrave in view of Summit, in order to permit opening/closing of the upper/lower portions for adjustment.
With respect to claim 33, Hargrave in view of Summit discloses the splint as claimed (see rejection of claim 32) and Summit also teaches that the splint comprises a second locking mechanism to prevent rotation of the second restraint portion relative to the first restraint portion (para {0007]) to prevent an end of the second restraint portion moving away from the second bone fragment (it is inherent that when the upper/lower portions are locked in place that they cannot move away from the limb or bone fragments in the limb). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a second locking mechanism to prevent rotation of the second restraint portion relative to the first restraint portion to prevent an end of the second restraint portion moving away from the second bone fragment, as taught by Summit, to the device of Hargrave in view of Summit, in order to provide a rigid structure protecting the patient’s limb (Summit para [0028]).

Claims 9-10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hargrave et al (US 2007/0100266) in view of Summit et al (US 2011/0301520) and further in view of Pomeroy et al (US 7841998).
With respect to claims 9-10, Hargrave in view of Summit discloses the invention as claimed (see rejection of claim 12) and Hargrave also discloses that the brace can be modified to include a third restraint portion secured to the second restraint portion (a rod fastens to a user’s forearm and hand – para [0050]; part fastened to hand is interpreted as being a 3rd restraint in the form of a hand brace that is attached to the 2nd restraint on the forearm by the rod) to impede flexion, deviation, etc. without impeding flexibility of the thumb (para [0050]). Hargrave does not, however, disclose that the third restraint portion is secured to the second restraint portion by a joint and includes a locking mechanism to prevent movement about the joint between the third restraint portion and the second restraint portion.
Pomeroy, however, teaches a splint (10) which includes a third restraint portion (18) moveably secured to the second restraint portion (16) by a joint (connected via rods 32, 34 joined by articulation piece 38) and a locking mechanism to prevent movement about the joint between the third restraint portion and the second restraint portion (column 6 lines 3-16 – the first and second universal joints (40, 42) are selectively lockable and unlockable to restrict and permit three-dimensional movement at each of the joint line and the long bone fracture and wherein the universal joints (40, 42) and grub screws (44, 46) provide the locking mechanism). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Hargrave in view of Summit by securing the third restraint portion to the second restraint portion by a joint and providing a locking mechanism to prevent movement about the joint between the third restraint portion and the second restraint portion, as taught by Pomeroy, in order to further the goal in Hargrave of impeding flexion, deviation, etc. without impeding flexibility of the thumb (Hargrave para [0050]).
With respect to claim 31, Hargrave in view of Summit and further in view of Pomeroy discloses the splint as claimed (see rejection of claim 9) and Pomeroy also teaches that the joint is a ball and socket joint (col 2 lines 53-57). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a ball and socket joint as the joint on the device of Hargrave in view of Summit and further in view of Pomeroy in order to allow all-plane movement for improved adjustability.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hargrave et al (US 2007/0100266) in view of Summit et al (US 2011/0301520) and further in view of Miller (US 2005/0172973).
With respect to claim 16, Hargrave in view of Summit discloses the invention as claimed (see rejection of claim 1) but does not disclose that the length adjustment mechanism is a ratchet-type mechanism. 
Miller, however, teaches a brace device having a distal support shell (24) and a proximal support shell (22) secured by a connection assembly (anchoring mechanism 50; fig 2-8) which comprises a strap (56) and length adjustment mechanism that is a ratchet-type mechanism (ratchet assembly 58). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the length adjustment mechanism on the device of Hargrave in view of Summit to include a length adjustment mechanism that is a ratchet-type mechanism like the ratchet assembly 58 used on strap 56 of Miller in order to provide adjustable tensioning of the strap to anchor or secure the brace device on the user’s limb.

Response to Arguments
Applicant’s amendments and arguments filed 5/12/22 have been fully considered as follows:
Regarding the specification, Applicant’s continued cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Regarding the objections to the claims, Applicant’s amendments to claim 26 have been fully considered and are sufficient to overcome the objections (which have been withdrawn) while new objections have been given as necessitated by Applicant’s amendments to the claims.
Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 7-9 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.
Regarding the Double Patenting Rejections, Applicant’s arguments on page 6 of the Response have been noted but are rendered moot since the rejections have been withdrawn in light of the abandonment of application no 16/622450.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786